          Case 3:19-cv-05501-VC Document 40 Filed 07/02/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  SIMPLE DESIGN LTD.,
                                                    19-cv-05501-VC
                  Plaintiff,

          v.                                        JUDGMENT

  CANDYMOBI INFORMATION
  TECHNOLOGY CO., et al.,
                  Defendant.


       The Court, having granted the plaintiff’s motion for a default judgment, now enters
judgment in favor of the plaintiff and against the defendants. The Clerk of Court is directed to
close the case.
       IT IS SO ORDERED.

Dated: July 2, 2020

                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
